 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8    Margaret Marquis,                                 No. CV-18-00706-PHX-JJT
 9                  Plaintiff,                          ORDER
10    v.
11    Commissioner of Social Security
      Administration,
12
                    Defendant.
13
14          At issue is the denial of Plaintiff Margaret Marquis’s Application for Disability
15   Insurance Benefits by the Social Security Administration (“SSA”) under the Social
16   Security Act (“the Act”). Plaintiff filed a Complaint seeking judicial review of that denial,
17   and the Court now addresses Plaintiff’s Opening Brief (Doc. 12, Pl.’s Br.), Defendant SSA
18   Commissioner’s Opposition (Doc. 13, Def.’s Br.), and Plaintiff’s Reply (Doc. 14, Reply).
19   The Court has reviewed the briefs and the Administrative Record (Doc. 11, R.) and affirms
20   the Administrative Law Judge’s decision (R. at 29–41) as upheld by the Appeals Council
21   (R. at 1–3).
22   I.     BACKGROUND
23          Plaintiff filed her Application for Disability Insurance Benefits on March 16, 2014

24   for a period of disability beginning March 2, 2014. Plaintiff’s claim was denied initially on

25   October 21, 2014, and upon reconsideration on May 7, 2015. Plaintiff then testified at a

26   hearing held before an Administrative Law Judge (“ALJ”) on November 9, 2016. (R. at

27   48–76.) On February 8, 2017, the ALJ denied Plaintiff’s Applications. (R. at 29–41.) On

28   January 29, 2018, the Appeals Council upheld the ALJ’s decision. (R. at 1–3.)
 1          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
 2   to provide a complete summary here. The pertinent medical evidence will be discussed in
 3   addressing the issues raised by the parties. In short, upon considering the medical records
 4   and opinions, the ALJ found that Plaintiff has severe impairments of affective disorder;
 5   cervical degenerative disc disease (“DDD”); and lumbar DDD. (R. at 31.) The ALJ
 6   concluded that Plaintiff has the residual function capacity (“RFC”) to perform her past
 7   relevant work as a cook helper, such that she was not disabled under the Act. (R. at 40–
 8   41.)
 9   II.    LEGAL STANDARD
10          In determining whether to reverse an ALJ’s decision, the district court reviews only
11   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
12   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability
13   determination only if it is not supported by substantial evidence or is based on legal error.
14   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than a
15   scintilla, but less than a preponderance; it is relevant evidence that a reasonable person
16   might accept as adequate to support a conclusion considering the record as a whole. Id. To
17   determine whether substantial evidence supports a decision, the court must consider the
18   record as a whole and may not affirm simply by isolating a “specific quantum of supporting
19   evidence.” Id. As a general rule, “[w]here the evidence is susceptible to more than one
20   rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion
21   must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citations
22   omitted).
23          To determine whether a claimant is disabled for purposes of the Act, the ALJ
24   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
25   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
26   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
27   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
28   § 404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,


                                                  -2-
 1   the ALJ determines whether the claimant has a “severe” medically determinable physical
 2   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
 3   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
 4   impairment or combination of impairments meets or medically equals an impairment listed
 5   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
 6   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
 7   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
 8   is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the
 9   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
10   final step to determine whether the claimant can perform any other work in the national
11   economy based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
12   § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is disabled.
13   Id.
14   III.   ANALYSIS
15          Plaintiff raises two arguments for the Court’s consideration: (1) the ALJ erred in
16   giving more weight to the assessment of the nonexamining state agency physician on
17   reconsideration than that of the nonexamining state agency physician on initial evaluation
18   with regard to Plaintiff’s physical RFC; and (2) the ALJ erred in determining that Plaintiff’s
19   testimony was not entirely credible. (Pl.’s Br. at 2.)
20          A.     The ALJ Properly Weighed the Nonexamining State Agency Physician
                   Assessments
21
22          In the initial review of Plaintiff’s Application for Disability Insurance Benefits,
23   Dr. Schofield, the nonexamining state agency physician, determined among other things
24   that Plaintiff has the physical RFC to lift 20 pounds occasionally and 10 pounds frequently.
25   (R. at 86.) In the reconsideration phase of review of Plaintiff’s Application, Dr. Alberty,
26   the nonexamining state agency physician, determined that Plaintiff has the physical RFC
27   to lift 50 pounds occasionally and 25 pounds frequently. (R. at 101.) The ALJ gave more
28   weight to the latter assessment because it was completed more recently, when additional


                                                  -3-
 1   records were available, and consistent with Plaintiff’s activities of daily living and the
 2   records of conservative treatment for her conditions. (R. at 39; see also R. at 34–38.)
 3          The ALJ is responsible for resolving conflicts in the medical evidence. Carmickle
 4   v. Comm’r of Soc. Sec., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester v. Chater, 81 F.
 5   3d 821, 830–31 (9th Cir. 1996)). Where a medical opinion is contradicted by another, “it
 6   may be rejected for specific and legitimate reasons that are supported by substantial
 7   evidence in the record.” Id. “Where evidence is susceptible to more than one rational
 8   interpretation, it is the ALJ’s conclusion that must be upheld.” Burch v. Burnhart, 400 F.3d
 9   676, 679 (9th Cir. 2005).
10          The ALJ found Dr. Alberty’s RFC assessment merited more weight because it was
11   more recent and made after consideration of additional medical evidence, which by itself
12   is a specific and legitimate reason supported by medical evidence in the record to
13   substantiate the ALJ’s resolution of the conflict between Dr. Alberty’s and Dr. Schofield’s
14   assessments. The ALJ also noted that Plaintiff received conservative treatment for the right
15   shoulder pain she reported, and she improved with physical therapy such that the pain did
16   not produce physical limitations beyond those determined by Dr. Alberty. (R. at 39; see
17   also R. at 36–37 (ALJ noting reports of Plaintiff’s right shoulder improvement with
18   treatment and the lack of any records indicating that Plaintiff went to the last two authorized
19   appointments for shoulder treatment).) The ALJ provided sufficiently specific and
20   legitimate reasons to give more weight to Dr. Alberty’s assessment than Dr. Schofield’s,
21   and the Court must thus uphold the ALJ’s conclusion.
22          B.     The ALJ Properly Considered Plaintiff’s Symptom Testimony
23          Plaintiff also argues that the ALJ erred in her consideration of Plaintiff’s symptom
24   testimony. (Pl.’s Br. at 18–24.) While credibility is the province of the ALJ, an adverse
25   credibility determination requires the ALJ to provide “specific, clear and convincing
26   reasons for rejecting the claimant’s testimony regarding the severity of the claimant’s
27   symptoms.” Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1102 (9th Cir. 2014) (citing
28   Smolen, 80 F.3d at 1281)). “In evaluating the credibility of pain testimony after a claimant


                                                  -4-
 1   produces objective medical evidence of an underlying impairment, an ALJ may not reject
 2   a claimant’s subjective complaints based solely on a lack of medical evidence to fully
 3   corroborate the alleged severity of pain.” Burch, 400 F.3d at 680. This is because “pain
 4   testimony may establish greater limitations than can medical evidence alone.” Id. But the
 5   ALJ may properly consider that the medical record lacks evidence to support certain
 6   symptom testimony. Id. at 681. The ALJ may also properly consider inconsistencies in the
 7   claimant’s testimony, including inconsistencies between the claimant’s testimony of daily
 8   activities and symptom testimony. Id.
 9          As the ALJ noted, Plaintiff testified that she could only lift 20 pounds because she
10   sustained a right shoulder injury while lifting 200-pound shelves in mid-2013, but she did
11   not seek a shoulder evaluation until early 2014. (R. at 36.) X-rays of Plaintiff’s shoulder
12   showed no acute change, and an examination revealed normal rotator cuff strength and no
13   significant atrophy or asymmetry. (R. at 36.) The ALJ also noted Plaintiff received
14   conservative treatment with physical therapy (R. at 424, 426–27) and improved with
15   treatment. (R. at 36–37.) The ALJ properly considered that the medical records lacked
16   evidence to support Plaintiff’s reports of continued right shoulder pain. See id.
17          The ALJ also found that Plaintiff’s self-reported RFC limitations were inconsistent
18   with a medical report that she is “active and athletic,” another report that she was working
19   on a ladder in her garden in 2016—two years after the alleged onset date—and testimony
20   that she hikes and walks, cleans one room at a time, and goes grocery shopping. (R. at 34–
21   37, 40.) The ALJ thus properly concluded that Plaintiff does have limitations resulting from
22   her impairments, but not to the extent she testified. See Turner v. Comm’r, Soc. Sec.
23   Admin., 613 F.3d 1217, 1224–25 (9th Cir. 2010); Burch, 400 F.3d at 680–81.
24          In sum, Plaintiff raises no error on the part of the ALJ, and the SSA’s decision
25   denying Plaintiff’s Application for Disability Insurance Benefits under the Act was
26   supported by substantial evidence in the record.
27
28


                                                 -5-
 1          IT IS THEREFORE ORDERED affirming the February 8, 2017 decision of the
 2   Administrative Law Judge, (R. at 29–41), as upheld by the Appeals Council on January 29,
 3   2018, (R. at 1–3).
 4          IT IS FURTHER ORDERED directing the Clerk to enter final judgment consistent
 5   with this Order and close this case.
 6          Dated this 19th day of March, 2019.
 7
 8                                          Honorable John J. Tuchi
                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
